                              Case 5:20-cv-05799-LHK Document 450-2 Filed 01/14/21 Page 1 of 5


Document Name                                                             Date Delivered to DOC
2019_02_Keller_JSM_Paper tradeoff ARs vs count imp                        12/14/2020
2020 and 2010 Count Imputation with Realistic Missingness                 12/14/2020
2020 Count Imputation Conditions to be Unbiased                           12/14/2020
2020 DA_EGG_v3                                                            12/14/2020
20200514 Admin Usage Update Draft Finalv2 pdf                             12/14/2020
20200709 Off Campus Housing Units Update 070920_Redacted                  12/14/2020
AR Modeling and Enumeration Update 111220_Redacted                        12/14/2020
count imp ovvw for 05 26 20 mtg v05‐1                                     12/14/2020
count imp proc for 06 17 20 mtg v11‐1                                     12/14/2020
count imputation counts in 2000 and 2010 3 columns only                   12/14/2020
count imputation overview 20201120                                        12/14/2020
Count Imputation Overview                                                 12/14/2020
Count Imputation simuations with 5 percent summary                        12/14/2020
Count imputation simulations with 5 percent                               12/14/2020
DSSD 2010 MEMO SERIES J‐12 DRB‐B0001‐CED‐20181004‐1                       12/14/2020
EGG Presentation ‐ Data Quality Update 1 v2_Redacted                      12/14/2020
EGG_Alternates_081320_Draft3                                              12/14/2020
J‐01 2020 Count Imputation research and recomm _revised‐2                 12/14/2020
J‐02 2020 Count Imputation research and recomm _revised‐2_Redacted        12/14/2020
keller CI Simulation 2020 08 27                                           12/14/2020
Preliminary Results ‐ Off Campus Housing Units v3_Redacted                12/14/2020
WRB notes on count imputation presentation 10‐8‐2020                      12/14/2020
WRB notes on count imputation presentation 10‐8‐2020_worddoc              12/14/2020
PES A‐03 COVID‐19 Changes and Impacts 20200831                            12/14/2020
PES A‐04 Response to COVID‐19 20200831                                    12/14/2020
2020 Census Data Quality Metrics 09212020                                 12/14/2020
2020 Census Quality Metrics Candidates DSSD 20200908 (2)                  12/14/2020
20200813 Data Quality EGG Meeting Notes                                   11/25/2020
20200820 Data Quality EGG Meeting Notes                                   11/25/2020
20200424 Data Quality EGG Charter FINAL‐signed                            11/25/2020
20201001 Data Quality EGG Meeting Notes                                   11/25/2020
20200917 Data Quality EGG Meeting Notes                                   11/25/2020
20200827 Data Quality EGG Meeting Notes                                   11/25/2020
20201022 Data Quality EGG Meeting Notes                                   11/25/2020
                              Case 5:20-cv-05799-LHK Document 450-2 Filed 01/14/21 Page 2 of 5


20201015 Data Quality EGG Meeting Notes                                             11/25/2020
20201112 Data Quality EGG Meeting Notes                                             11/25/2020
20201029 Data Quality EGG Meeting Notes                                             11/25/2020
20201008 Data Quality EGG Meeting Notes                                             11/25/2020
Data Quality EGG Meeting Minutes April 23‐July 9 (1)                                11/25/2020
20201120 Data Quality EGG Meeting Notes                                             11/25/2020
20201206 Data Quality EGG Meeting Notes                                             11/25/2020
20201204 Data Quality EGG Meeting Notes                                             11/25/2020
20201203 Data Quality EGG Meeting Notes                                             11/25/2020
20201125 Data Quality EGG Meeting Notes                                             11/25/2020
2020 Census Data Quality Metrics Definitions ‐ DRAFT_11182020                       1/11/2021
14442‐eng                                                                           1/11/2021
05342427‐rodriquez et al 2010                                                       1/11/2021
GQ Data Quality Next Steps_12042020                                                 1/11/2021
2020 Census Proposed Data Quality Metrics‐Apportionment 11182020                    1/11/2021
2020 Census Release Schedule Proposed Data Quality Metrics Apportionment 11182020   1/11/2021
2020 Census Data Quality Metrics Definitions ‐ DRAFT_11182020                       1/13/2021
2020 Census Proposed Data Quality Metrics‐Apportionment 11182020                    1/13/2021
2020 Census Release Schedule Proposed Data Quality Metrics Apportionment 11182020   1/13/2021
EGG Presentation ‐ Data Quality Update 1 v2                                         1/13/2021
EGG Presentation ‐ Data Quality Update 2                                            1/13/2021
GQ Data Quality Next Steps_12042020                                                 1/13/2021
boxplot_pop_diff_501s                                                               1/13/2021
EGG Update‐ GQ Undercount_12062020                                                  1/13/2021
GQ Model Imputation 120620                                                          1/13/2021
GQ_Map_Notes                                                                        1/13/2021
GQ_MAPS_01                                                                          1/13/2021
gq_review_120620a                                                                   1/13/2021
Data Quality EGG 12 15 20 ‐ Group Quarters Imputation Methodology                   1/13/2021
DQ EGG pres 12 15 20                                                                1/13/2021
2020 Census Group Quarters Imputation Specification 122120 Draft                    1/13/2021
2020 Census Group Quarters Imputation Specification 122220 Draft ADK                1/13/2021
2020 Census Group Quarters Imputation Specification 122220 Draft                    1/13/2021
2020 Census Group Quarters Imputation Specification 122220 Draft_JEZ edit           1/13/2021
2020 Census Group Quarters Imputation Specification 122320 Draft ADK                1/13/2021
                               Case 5:20-cv-05799-LHK Document 450-2 Filed 01/14/21 Page 3 of 5


2020 Census Group Quarters Imputation Specification 122320 Draft           1/13/2021
2020 Census Group Quarters Imputation Specification 122420 Draft ADK       1/13/2021
2020 Census Group Quarters Imputation Specification 122420 Draft JEZ       1/13/2021
2020 Census Group Quarters Imputation Specification 122620 Draft           1/13/2021
2020 Census Group Quarters Imputation Specification 122620 Draft JEZ       1/13/2021
2020 Census Group Quarters Imputation Specification 122720 Draft JEZ       1/13/2021
Box and Whisker Plot All 1.0                                               1/13/2021
Box and Whisker Plot Full Covariates 2.0                                   1/13/2021
Box and Whisker Plots Full Covariates 1.0                                  1/13/2021
Data Dictionary For POP                                                    1/13/2021
Data Quality EGG 12 15 20 ‐ Group Quarters Imputation Methodology          1/13/2021
DDB78D6                                                                    1/13/2021
GQ CI slides 20201223 2.0                                                  1/13/2021
GQ CI slides 20201223 jez                                                  1/13/2021
GQ CI slides 20201223 pjc                                                  1/13/2021
GQ CI slides 20201223                                                      1/13/2021
GQ CI slides                                                               1/13/2021
GQ Imputation Methodology Memo notes                                       1/13/2021
GQ Model Imputation 120620                                                 1/13/2021
GQ Model Imputation 121320                                                 1/13/2021
GQ Model Imputation 121420                                                 1/13/2021
GQ Model Imputation 121620                                                 1/13/2021
GQ Model Imputation 121720                                                 1/13/2021
GQ Model Imputation 122020 pjc                                             1/13/2021
GQ Model Imputation 122020                                                 1/13/2021
GQ Model Imputation 122120                                                 1/13/2021
GQ Model Imputation 122220                                                 1/13/2021
GQ_MAFID_CNTS_DataDictionary_v2                                            1/13/2021
GQ_MAFID_DSSD_OUT_DataDictionary                                           1/13/2021
GQCI alternate approach v02                                                1/13/2021
Group Quarter Imputations Methodology using IPEDS ‐ 121320                 1/13/2021
Group Quarter Imputations Methodology using IPEDS ‐ 121420 tkw             1/13/2021
Group Quarters Imputation Methodology ‐ 121220 tk pjc                      1/13/2021
Group Quarters Imputation Methodology ‐ 121220 tk                          1/13/2021
Group Quarters Imputation Methodology ‐ 121220                             1/13/2021
                             Case 5:20-cv-05799-LHK Document 450-2 Filed 01/14/21 Page 4 of 5


Group Quarters Imputation Methodology ‐ 121320                           1/13/2021
Group Quarters Imputation Methodology ‐ 121420 jez                       1/13/2021
Group Quarters Imputation Methodology ‐ 121420 pjc                       1/13/2021
Group Quarters Imputation Methodology ‐ 121420                           1/13/2021
Group Quarters Imputation Methodology ‐ Quality EGG 121520               1/13/2021
Group Quarters Imputation Methodology version 1 ‐ for merge              1/13/2021
Group Quarters Imputation Methodology version 1                          1/13/2021
Group Quarters Imputation Methodology version 2 (clean)                  1/13/2021
Group Quarters Imputation Methodology version 2 pjc                      1/13/2021
Group Quarters Imputation Methodology version 2                          1/13/2021
Group Quarters Imputation Methodology version 3 pjc                      1/13/2021
Group Quarters Imputation Methodology version 3.1                        1/13/2021
Group Quarters Imputation Methodology version 3.1‐JMA comments           1/13/2021
Group Quarters Imputation Methodology version 3.2                        1/13/2021
Group Quarters Imputation Methodology version 3.3                        1/13/2021
Group Quarters Imputation Methodology version 3.4                        1/13/2021
Group Quarters Imputation Methodology version 3                          1/13/2021
HB edits spec                                                            1/13/2021
HBedits                                                                  1/13/2021
Imputation Paths                                                         1/13/2021
Imputation Run 122420                                                    1/13/2021
Issue List 122620                                                        1/13/2021
Issue List 122720                                                        1/13/2021
Matt_QuestionMAFIDs                                                      1/13/2021
Matt_QuestionMAFIDs_Another                                              1/13/2021
Meeting notes re GQ 12‐18‐2020                                           1/13/2021
new edit tables                                                          1/13/2021
new tables 121620                                                        1/13/2021
New Tables 122320                                                        1/13/2021
Rankings on Full Covariates 1.0                                          1/13/2021
Specification for CES Imputation method 122420 Draft                     1/13/2021
Truth Deck Construction 121920                                           1/13/2021
gq_update_122320                                                         1/13/2021
gq_update_12082020                                                       1/13/2021
gq_update_12082020a                                                      1/13/2021
                              Case 5:20-cv-05799-LHK Document 450-2 Filed 01/14/21 Page 5 of 5


gq_update_12092020a                                                       1/13/2021
20201120 Data Quality EGG Meeting Notes_Redacted                          1/13/2021
20201125 Data Quality EGG Meeting Notes_Redacted                          1/13/2021
20201203 Data Quality EGG Meeting Notes_Redacted                          1/13/2021
20201204 Data Quality EGG Meeting Notes_Redacted                          1/13/2021
20201206 Data Quality EGG Meeting Notes_Redacted                          1/13/2021
20201210 Data Quality EGG Meeting Part 1 Notes_Redacted                   1/13/2021
20201210 Data Quality EGG Meeting Part 2 Notes_Redacted                   1/13/2021
20201215 Data Quality EGG Meeting Notes_Redacted                          1/13/2021
20201223 Data Quality EGG Meeting Notes_Redacted                          1/13/2021
